206 Ga. App. 781 (1992)
426 S.E.2d 573
STOKES
v.
THE STATE. COLEMAN
v.
THE STATE.
A92A1445, A92A1446.
Court of Appeals of Georgia.
Decided September 23, 1992.
Reconsiderations Denied November 17, 1992 and December 16, 1992.
Fleming, Blanchard & Bonner, John Fleming, Danny L. Durham, Charles R. Sheppard, for appellants.
Michael C. Eubanks, District Attorney, Richard E. Thomas, Daniel W. Hamilton, Assistant District Attorneys, for appellee.
POPE, Judge.
Appellants/defendants William Stokes, Jr. and John Ellis Coleman were tried jointly and convicted of selling cocaine. They both appeal from their convictions and sentences and raise the same enumerations of error.
1. Defendants first argue the trial court erred in entering a judgment of conviction against them because the jury panel that heard their cases was not properly sworn. Defendants did not submit any evidence to the trial court that the jury panel was not sworn. They rely on the fact that the record does not reflect whether the jury panel was sworn. The courts of this State have consistently held that the failure of the record to reflect whether the jury is sworn does not constitute reversible error. Smith v. State, 235 Ga. 852 (3) (221 SE2d 601) (1976); Copeland v. State, 139 Ga. App. 55 (2) (227 SE2d 850) (1976).
2. Defendants also argue the trial court erred by admitting into evidence over their objections a bag containing the contraband in question to which tags were attached bearing their names. This enumeration of error is controlled adversely to defendants by our recent decisions in Morgan v. State, 204 Ga. App. 178 (1) (419 SE2d 313) (1992) and Brown v. State, 195 Ga. App. 389 (393 SE2d 514) (1990). Cf. Morris v. State, 161 Ga. App. 141 (288 SE2d 102) (1982) (in which this court held it was error to allow a tag on evidence stating that it came from defendant's residence when the apartment in question was leased by someone else and whether the defendant resided in the apartment was an issue to be decided by the jury).
Judgments affirmed. Carley, P. J., and Johnson, J., concur.